Citation Nr: 0315933	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for claimed sinusitis, to 
include as secondary to in-service eye trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO denied, inter alia, service connection for 
sinusitis.  The veteran filed a notice of disagreement in 
December 1998 and a statement of the case (SOC) was issued in 
April 1999.  The veteran submitted a substantive appeal in 
May 1999, which included a Board hearing request.  In July 
1999, the veteran testified at a Board hearing in Washington, 
D.C. A transcript of that hearing is associated with the 
record.

In a July 2000 statement, the veteran raised the issue of 
service connection for sinusitis secondary to service-
connected eye trauma.  The RO subsequently considered the 
therory as part of the veteran's appeal in a September 2000 
supplemental SOC (SSOC).  

 In July 2001, the veteran was duly notified that the member 
(now, Veterans Law Judge) who conducted the July 1999 Board 
hearing was no longer employed by the Board and that he had 
the right to another Board hearing.  As the veteran did not 
respond to the notification within the allotted period, 
consistent with the July 2001 letter, the Board proceeded to 
review the issue on appeal.  See 38 C.F.R. § 20.702(c) 
(2002).  

The appeal initially included the issue of entitlement to an 
initial evaluation in excess of 30 percent for service-
connected headaches (secondary to in-service eye trauma), as 
well as the issue of entitlement to service connection for a 
left leg and ankle disability.  In September 2001, the Board 
rendered a decision on the claim for a higher evaluation for 
headaches; hence, that claim is no longer in appellate 
status.  Also in September 2001, the Board remanded the 
claims for service connection for a left leg and ankle 
disability and for sinusitis to the RO for further 
evidentiary development and for readjudication consistent 
with cited court precedent and regulatory criteria.  In 
November 2002, during the pendency of the remand, the RO 
granted service connection for a left leg and ankle 
disability; hence, that claim is no longer in appellate 
status.  However, as the RO continued the denial of service 
connection for sinusitis, that matter, the only issue 
remaining on appeal, has been returned to the Board for 
further appellate consideration.

The Board has slightly recharacterized the issue on appeal to 
more accurately reflect the veteran's assertions.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent and persuasive evidence that the 
veteran has a chronic sinus disability, (to include 
sinusitis), that is related to his active military service 
(to include any eye or other trauma sustained therein).  


CONCLUSION OF LAW

The criteria for service connection for claimed sinusitis, to 
include as secondary to in-service eye trauma, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the September 2001 Board remand and the 
November 2002 supplemental statement of the case, the veteran 
and his representative have been furnished the pertinent laws 
and regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO's January 2002 notification letter), have been 
afforded opportunities to submit such information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the January 2002 letter, the RO not only informed the 
veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but indicated that VA would 
assist the veteran in obtaining records, including medical 
records, employment records, or records from other Federal 
agencies, if sufficient information was provided.  For this 
purpose, a form authorizing release of medical information to 
VA accompanied the letter.  The RO also invited the veteran 
to submit any pertinent VA and non-VA medical records in his 
possession.   

Additionally, the Board finds The Board also finds that all 
necessary development has been accomplished.  The veteran has 
been afforded both RO hearing officer and Board hearings, and 
did not take advantage of the offered opportunity to testify 
at a second Board hearing.  He has undergone two VA 
examinations, the reports of which are of record, and 
pertinent VA medical records have been obtained and 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been accomplished.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.


I.  Factual Background

Historically, in January 1996, the RO granted service 
connection for eye disability (diagnosed as ptosis, and 
claimed as muscle weakness of the left eye.).  In March 1996, 
the RO granted service connection for headaches secondary to 
eye trauma sustained in service; the RO then explained that 
the veteran suffered left eye injury in December 1975, and 
the injury appeared to have caused the veteran photophobia, 
which in turn triggeredheadaches.  Two years later, in a 
September 1998 statement, the veteran requested service 
connection for a sinus disorder.  He identified the Columbia, 
South Carolina, VA Medical Center (VAMC) as a source of 
relevant medical treatment.

Service medical records show that on enlistment examination 
in September 1974, the veteran reported a medical history of 
sinusitis for which medication was not prescribed.  The 
veteran experienced upper respiratory infections on two 
occasions in service, in December 1977 and January 1978.  The 
veteran experienced cold symptoms such as coughing and nasal 
congestion.  On separation examination in July 1978, the 
veteran's nose and sinuses were assessed as normal.

The veteran submitted a February 1997 computed tomography 
(CT) scan report of the paranasal sinuses, obtained from 
Columbia VAMC.  The CT scan showed a bony defect of the left 
ethmoid air cells, possible retention cyst or localized area 
of mucosal thickening of the left maxillary antrum, and 
minimal mucosal thickening of the left and right maxillary 
antrum.  The bony defect was speculated as either post-
traumatic, post-operative, or possibly developmental in 
nature.  The remainder of the study was negative.

In October 1998, the RO obtained outpatient treatment reports 
from Columbia VAMC, dated February 1997 to June 1998.  
According to the records dated in December 1997, a VA 
physician observed swollen nasal passages and diagnosed 
allergic rhinitis.  

Additional records, dated from 1996 to 1999, were received 
from Columbia VAMC.  In May 1997, the veteran underwent CT 
scan of the paranasal sinuses.  The VA radiologist observed 
minimal mucosal thickening of each maxillary antrum along 
with a retention cyst of the left maxillary antrum.  The 
small bony defect on the left ethmoid air cell was deemed not 
clinically significant.  No other abnormalities were 
identified.  By report of September 1997, the veteran 
underwent allergy testing.  He was diagnosed with allergic 
rhinitis.  In March 1999, the veteran was treated following 
complaints of exacerbation of sinus symptoms.  The VA 
physician observed swollen nasal turbinates, ulcers on the 
left inferior turbinate, and ulcers on the medial aspect of 
the right nasal septum.  The VA physician diagnosed a flaring 
of chronic sinusitissymptoms, based on the previous CT scan 
and clinical evidence.  The veteran was treated in September 
1999 following complaints of possible sinus infection.  The 
VA physician noted a medical history of allergic rhinitis, 
not otherwise specified, in September 1997, and a bony defect 
of the ethmoid sinuses, onset in April 1997.  The VA 
physician observed no sinus tenderness or thick mucous 
drainage of the throat.  

In May 2000, the veteran underwent VA respiratory 
examination..  The veteran provided a history of sinus 
infections and nasal allergies since approximately 1995, with 
hospitalization for the ailments in 1997.  The veteran 
complained of mild burning, nasal stuffiness, and postnasal 
drip.  The VA examiner observed erythematous, boggy nasal 
mucosa, and narrowing of the right and left nostrils.  The VA 
examiner diagnosed history of sinus problems and apparent 
allergic rhinitis.  X-ray examination of the sinuses revealed 
an essentially unremarkable sinus series.  No air fluids were 
seen to suggest acute sinusitis.

In a July 2000 statement, the veteran indicated that prior CT 
scan reports showed evidence of chronic sinusitis.  He argued 
that service medical records showed treatment for sinusitis.  
He noted that a prior VA physician suggested that chronic 
sinusitis was due to trauma, specifically his eye injury in 
service.  

During a hearing before an RO hearing officer in August 2000, 
the veteran identified as evidence relevant to the claim 
evidence that had previously been associated with the claims 
file.  The veteran stated that he "broke" his nose on two 
occasions in service. The veteran testified that his VA 
physiciansat the Dorn (Columbia) VAMC suggested the 
possibility of a relationship between his eye injury in 
service and his alleged sinusitis.  He stated that no 
physician had provided an opinion regarding the relationship 
between his alleged sinus disorder and service.  

In the September 2001 remand, the Board instructed the RO to 
arrange for the veteran to undergo VA examination, which took 
place in May 2002. The examiner was directed by the September 
2001 to diagnose any sinusitis.  The examiner was then 
directed to address whether any diagnosed sinusitis was the 
result of injury or disease incurred or aggravated during 
military service, or proximately due to or the result of 
service-connected trauma to the left eye and/or headaches.  
In the report, the VA examiner indicated a thorough review of 
the claims file and acknowledged prior medical treatment of 
the veteran for allergic rhinitis.  The VA examiner reported 
that the veteran admitted no sinus infections for the past 
five years.  On physical examination of the veteran's nose, 
the VA examiner described his findings as normal.  The 
vestibule, the turbines, meatus, floor, and internal mucosa 
of the nose were normal.  The VA examiner diagnosed possible 
remote sinusitis but none identifiable.  He also diagnosed 
possible mild allergic rhinitis.  He stated that there was no 
evidence of acute or chronic nose or sinus disease otherwise.  
A CT scan report associated with the VA examination indicated 
a small mucus retention cyst and clear paranasal sinuses.  

Following the veteran's October 2002 statement identifying 
relevant medical records at the Florence VA Outpatient Clinic 
(VAOPC), the RO obtained additional VA records from that 
facility.  According to the records, in September 2000, the 
veteran was referred because of a retention cyst seen on CT 
scan of the sinuses.  The cyst was deemed inconsequential and 
prescription for allergic rhinitis was changed.

II.  Analysis

The veteran contends that he suffers from "sinusitis," that 
he has continuously experienced such sinus disorder since 
service.  The veteran has indicated that such condition may 
be attributable to in-service trauma.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West  2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

The Board also notes that service connection may be granted 
for a disability proximately due to or the result of a 
service- connected disability, to include the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. 439, 448 
(1995).  While, in the Board's September 2001 remand, the 
Board alluded to the fact that the veteran may be seeking 
secondary service connection for sinusitis, further careful 
review of the claims file reveals that the veteran's 
assertions, and the issue actually adjudicated by the RO, 
involves service connection for sinusitis secondary to the 
in-service eye trauma that formed the basis for grants of 
service connection for eye disability and for headaches-not 
as secondary to the disabilities, themselves.  Under these 
circumstances, the Board will confine its consideration to 
the legal authority governing  primary service connection, 
cited to above.

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that regardless of the 
veteran's theory of entitlement, there is no competent and 
persuasive evidence to establish that he, in fact, suffers 
from chronic sinusitis-the very condition for which service 
connection is sought.  

In-service medical records do not indicate treatment of sinus 
problems as alleged by the veteran.  The veteran's September 
1974 entrance examination report reflects a reported medical 
history of sinusitis.  However, on entrance and separation 
examinations, veteran's nose and sinuses were characterized 
as normal.  Service medical reflect only upper respiratory 
infections on two occasions in service, in December 1977 and 
January 1978, apparently with no residual disability.  
(Parenthetically, the Board notes that while in-service eye 
trauma has been established, service medical records fail to 
establish an in-service injury to the veteran's nose-which 
the veteran identified, during his August 2000 hearing, as 
the possible source of his sinus problems.).

The post-service medical record also provides no persuasive 
evidence of any chronic sinusitis.  While a March 1999 VA 
examiner assessed flaring of chronic sinusitis, and a May 
2000 examiner's impression was a history of sinus 
problems since 1995 (well after the veteran's discharge from 
service), the actual in-service and post service-medical 
evidence between the veteran's discharge from service to the 
present does not support either the assessment or the 
impression.  A February 1997 CT scan of the paranasal sinuses 
was negative except for bony defect (later deemed 
inconsequential) and minimal mucosal thickening.; no 
sinusitis was reported.  Furthermore, Columbia VAMC records 
spanning from 1996 to 1998 reflect no diagnosis of sinusitis.  
While the records show nasal complaints in September 1997 and 
December 1997, the diagnoses were allergic rhinitis; the 
examiner rendered no findings or diagnosis of sinusitis.  

On the question of whether the veteran currently suffers from 
chronic sinusitis, the Board finds most probative the report 
of the May 2002 VA examination, requested specifically for 
the purpose of resolving the question of whether the veteran 
has chronic sinusitis that had its origins in service.  
However, after examining the veteran and reviewing his 
documented medical history and assertions, the examiner-who 
is, interestingly, the veteran's treating VA physician-noted 
only the possibility of remote sinusitis (but none 
identifiable), and possibility of allergic rhinitis.  
Significantly, the examiner noted that there was no evidence 
of acute or chronic sinus disease otherwise.  The Board finds 
that this opinion, which is consistent with the actual 
medical evidence of record, is entitled to substantial 
weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Because 
the examiner ruled out the existence of the currently claimed 
disability, there was no need to address the question of 
medical nexus.

The Board emphasizes, as indicated above, Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

While in this case, the competent and persuasive medical 
evidence establishes no chronic sinusitis, the Board notes 
that the record does reflect evidence of a bony defect of the 
ethmoid sinuses that was revealed on the February 1997 CT 
scan (later deemed inconsequential).  Even assuming, 
arguendo, that this is the sinus disability that the veteran 
has referred to as "sinusitis" and for which he seeks 
service connection, the record includes no medical evidence 
whatsoever of a medical relationship between that condition 
and any incident of service (to include eye trauma or alleged 
nose trauma sustained therein)..  While the interpreter of 
the February 1997 CT scan speculated that the etiology of the 
defect was either post-traumatic, post-operative, or possibly 
developmental in nature, this assessment in no way links the 
such defect to specifies the veteran's alleged (and 
undocumented) injury to his nose in service as the source of 
the defect.  

In short, there is no competent and persuasive evidence that 
the veteran has a chronic sinus disability, to include 
sinusitis, that is related to his active military service.  

The Board has considered the veteran's assertions, advanced 
in connection with the claim on appeal, and as reflected in 
the medical records.  Such assertions include his admission, 
as reflected in the May 2002 examiner's report, that he had 
not had any infections for the past five years (although this 
statement appears inconsistent with the history reported, for 
example, on VA examination in March 1999 and May 2000).  
Nonetheless, to whatever extent and on whatever basis the 
veteran believes that he should be granted service connection 
for sinusitis or other sinus disability, the Board notes 
that, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, such as whether he suffers from 
the currently claimed disability, and, if so, whether such 
disability is medically related to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (indicating that "a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For similar reasons, the reported history of 
sinus infections, reflected in his medical reports, without 
more, does not constitute competent medical evidence of the 
required nexus.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Hence, even  if the Board were to accept as credible 
the veteran's assertions as to sinus symptoms in and since 
service, the claim still must be denied in the absence of 
supporting medical evidence attributing such symptoms to both 
a current disability and to any incident of service (to 
include eye or other trauma sustained therein).  The Board 
emphasizes that veteran's assertions that VA physicians have 
linked his eye injury in service to his alleged sinusitis do 
not constitute probative evidence of the required nexus.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  As 
discussed above, all identified VA medical records have been 
associated with the claims file, and there is no evidence of 
the medical opinions corroborating the veteran's assertions.  

Under these circumstances, the Board must conclude that the 
claim for service connection for sinusitis, to include 
secondary to eye trauma, must denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence 
neither persuasively supports nor is in relative equipoise on 
the question of whether the veteran current has chronic sinus 
disability, to include sinusitis, that is related to service 
(to include eye or other trauma sustained therein), that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

Service connection for claimed sinusitis, to include as 
secondary to in-service eye trauma, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

